Title: From Thomas Jefferson to Thomas Stone, 16 March 1782
From: Jefferson, Thomas
To: Stone, Thomas


        
          Dear Sir
          Monticello Mar. 16. 1782.
        
        You will probably be surprised at the receipt of a letter from one who has been so long withdrawn from your notice, but who still retains a proper sense of that worth with which his service with you in Congress brought him acquainted. There resides within the limits of your state a Mr. Overton Carr, formerly of this country, whose opinions, or conduct, or some other circumstances have unfortunately exposed him to the censures of your government. I knew this gentleman at a very early period of his life and then formed a good opinion of his abilities and worth. What his political tenets may have become in the present contest I am unapprized though report strengthened by some knolege of the connections he formed in your state makes them not favourable to us. He is of a family here very numerous and as remarkeable for their integrity as their  zealous whiggism. But, which more particularly calls my attention to him, he had a brother, the dearest friend I possessed on earth, who had every excellence which good sense, learning, or virtue could give, who entertained a most particular affection for this gentleman, whose affections, were every other motive withdrawn, I feel myself religiously bound to respect, and whose memory is still revered in this country as having been one of the earliest and most distinguished leaders in the opposition to British tyranny. Give me leave therefore, influenced by these motives, so far to avail myself of the acquaintance I had the pleasure to contract with you, as to bring the case of this gentleman under your notice, and sollicit you to procure for him all those indulgencies which shall not be inconsistent with the safety of your state or that of our common cause. Our independance is now too far matured to be endangered by the feeble whisperings of an obscure individual, and I am sure if this gentleman has not sinned very seriously, your state would rather find in him an object for it’s magnanimity than it’s vengeance. If however his disposition be not only malignant but marked with any peculiar spirit of enterprize, if indulgences to him be really inconsistent with the public safety (for I am totally uninformed as to all the particulars of his conduct) I shall be forced however reluctantly to estimate these circumstances as superseding all motives of private duty in me, and as obliging me to withdraw my intercession for him. Otherwise I cannot but commit him to your patronage and beg you to interest yourself for him as far as in conscience you think you can, which will add a new motive for the great esteem & regard with which I have the honour to be Dr. Sir your most obedt. & most hble servt.
        P.S. Tho’ for want of another opportunity I send this letter through the hands of Mr. Carr, yet I have not apprized him of it’s object that no new disappointment may add to his sufferings.
        
      